
	

113 HR 4153 IH: 414 Plan Act of 2014
U.S. House of Representatives
2014-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4153
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2014
			Mr. Forbes introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To expedite the deployment of highway construction projects, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the 414 Plan Act of 2014.
		2.Suspension of Federal requirements for highway construction projects
			(a)In generalExcept as provided by subsection (b), the requirements of Federal laws and regulations, including
			 the prevailing rate of wage requirements specified in section 113 of title
			 23, United States Code, shall not apply to any Federal-aid highway or
			 highway safety construction project.
			(b)ExceptionsSubsection (a) shall not apply to Federal laws and regulations relating to, as determined by the
			 Secretary of Transportation—
				(1)the safety or durability of a highway facility; or
				(2)public or workplace safety.
				(c)SunsetThis section shall cease to be effective after the last day of the 5-year period beginning on the
			 date of enactment of this Act.
			3.Federal requirements regarding bicycle transportation and pedestrian walkways
			(a)Repeal of protection of nonmotorized transportation traffic requirementSection 109(m) of title 23, United States Code, is repealed.
			(b)Definition of transportation alternativesSection 101(a)(29) of title 23, United States Code, is amended to read as follows:
				
					(29)Transportation alternativesThe term transportation alternatives means any of the following activities when carried out as part of any program or project
			 authorized or funded under this title, or as an independent program or
			 project related to surface transportation:
						(A)Construction, planning, and design of transportation projects to achieve compliance with the
			 Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
						(B)Construction, planning, and design of infrastructure-related projects and systems that will provide
			 safe routes for nondrivers, including children, older adults, and
			 individuals with disabilities to access daily needs..
			(c)Repeal of bicycle transportation and pedestrian walkways authorizations and requirementsSection 217 of title 23, United States Code, and the item relating to such section in the analysis
			 for chapter 2 of that title, are repealed.
			(d)Planning requirements
				(1)General requirementsSections 134(c)(2) and 135(a)(2) of title 23, United States Code, and sections 5303(c)(2) and
			 5304(a)(2) of title 49, United States Code, are amended by striking (including accessible pedestrian walkways and bicycle transportation facilities).
				(2)Participation by interested partiesSections 134(i)(6)(A) and 135(f)(3)(A)(ii) of title 23, United States Code, and sections
			 5303(i)(6)(A) and 5304(f)(3)(A)(ii) of title 49, United States Code, are
			 amended by striking representatives of users of pedestrian walkways and bicycle transportation facilities,.
				4.Sense of Congress on need for cooperation to expedite surface transportation projectsIt is the sense of Congress that States, Federal agencies, localities, and private stakeholders
			 should take steps toward increased cooperation to further expedite surface
			 transportation projects.
		5.ApplicabilityThis Act, and the amendments made by this Act, shall apply to fiscal years beginning after the date
			 of enactment of this Act.
		
